Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 1 of 8




                      EXHIBIT 1
     Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 2 of 8




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 INTREPID FINANCIAL PARTNERS, LLC,

                Plaintiff,                                       Civil Action No.: 1:20-cv-
                                                                 09779-LTS
                             v.

 ANTONIO C. FERNANDEZ,

                Defendant.



                       DECLARATION OF ANTONIO C. FERNANDEZ

       I, ANTONIO C. FERNANDEZ, declare under penalty of perjury as follows:

       1.      I reside in Houston, Texas with my wife and four children, all of whom are under

the age of 9. I have personal knowledge of the facts stated below, unless stated on information

and belief. I submit this Declaration in connection with the motion (brought by order to show

cause) of plaintiff Intrepid Financial Partners, LLC (“Intrepid”) to obtain a temporary restraining

order and a preliminary injunction.

       2.      I am a Petroleum Engineer by training, having earned my degree from Texas A&M

University in December 2008. Petroleum Engineers work in the oil and gas industry, a sector of

our economy that is in the midst of a historic contraction in activity. US rig count is currently

sitting at 310 rigs, down from the 2011 high of 2,026 operating rigs (an 85% decrease). Upon

information and belief, unemployment in my profession is high and the recent covid-19 related

macroeconomic issues only compound this issue.

       3.      I am currently employed at Intrepid Financial Partners (“Intrepid”) as Managing

Director, Head of Acquisitions & Divestitures (“Managing Director”). I work out of Intrepid’s
      Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 3 of 8




office in Houston, Texas. Most of the clients I service are located in Texas, with a few clients in

Oklahoma and Colorado. I do not service any clients in New York.

       4.      Prior to joining Intrepid, I worked at two other investment banks. I was an

Executive Director at JPMorgan in their Technical Transaction Team from April 2016 to

September 2018. Before that, I held a similar role at Jefferies LLC.

            The Negotiations Leading Up To and my Employment with Intrepid

       5.      Intrepid reached out to me about the potential to work at their firm while I was still

employed at JPMorgan. I had numerous conversations with Mr. Winchenbaugh, the Co-Founder,

President and Chief Operating Officer of Intrepid, before accepting my offer. During these

conversations, I was concerned about multiple parts of the proposed agreement, including the

unpaid nature of the six-month non-compete provision, and attempted to stress test the

negotiability of this provision. I had been subject to other restrictive covenants in connection with

my prior employment in investment banking but none contained a three-month notice provision

and a six-month non-compete provision. More importantly, none required any period of unpaid

“sitting on the sidelines” whatsoever, let alone a six-month period.

       6.      On or about July 24, 2018, I received an offer letter and a Non-Competition and

Confidentiality Agreement with Intrepid (collectively the “Agreement”). A copy of the Agreement

is attached as Ex. 6 to the Memorandum of Law in Opposition to Plaintiff’s Motion.

       7.      The following day, Mr. Winchenbaugh contacted me inquiring as to the status of

my signing, at which time I reiterated my concern about the non-compete. I told him that “I’m

trying to get comfortable around the onerous combination of a 3 month notice period + 6 month

non-compete.” A copy of the 7/25/18 email between myself and Mr. Winchenbaugh is attached

as Ex. B to Mr. Winchenbaugh’s Declaration. In response, Mr. Winchenbaugh offered a phone

                                                 2
      Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 4 of 8




call, and during that phone call he became very agitated and encouraged me to sign the agreement

claiming everyone that joins Intrepid has to sign it as is. He also stated that I should not worry

because Intrepid had never enforced these provisions with regard to any of its employees. He then

made other Intrepid Managing Directors aware of my hesitation and encouraged those Managing

Directors to employ similar tactics in getting me to sign.

        8.      I began employment with Intrepid on October 1, 2018. I have held the title of

Managing Director during my entire employment with Intrepid. I do not have any equity or other

ownership interest in Intrepid, nor am I a “C-Suite” executive.

        9.      I work in the upstream energy sector, where energy companies buy and sell natural

reserves of oil and gas around the world. In the energy industry, this area is generally called

“Acquisitions and Divestitures. (“A&D”). A&D is not unique to Intrepid or to the energy sector.

Upon information and belief, most industries have A&D in one form or another.

        10.     Most energy firms, including Intrepid, do not hide the A&D work they have

performed for clients. In fact, they typically broadcast the results of these deals publically in

what’s known as “Case Studies” as this helps to establish a firm’s credibility in the marketplace.

Further, industry trade publications routinely report on A&D transactions. Thus, any industry

casual observer can ascertain who Intrepid’s clients are and who a competitor’s clients are.

        11.     Part of Intrepid's A&D team duties also include involvement in restructuring deals.

To the extent that the restructuring deals involve a bankruptcy process, any A&D activity is open

to the public. In those circumstances, much of the work that is performed on behalf of the client

is available to the public.

        12.     Mr. Winchenbaugh's claim that working in A&D is a unique skillset is misleading.

Upon information and belief, Intrepid is currently looking for my replacement and intends to



                                                 3
      Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 5 of 8




replace me with a junior level engineer. With regard to my future employment with Citigroup,

Inc. ("Citi"), I was hired to fill a vacancy.

    Intrepid’s Decision to Change the Business Model on Which I Was Compensated

        13.     At the end of 2019, Intrepid did not provide me with a bonus to adequately

compensate for the work performed in 2019. Specifically, Intrepid reduced my anticipated bonus

by approximately 67% even though my professional review and feedback was overwhelmingly

positive.

        14.     Despite the fact that the A&D team had recently become established and was

gaining traction in the market, Mr. Winchenbaugh informed me that the bonus was low because

“we are all economic animals and have to live with the revenue that we bring in, big or small” or

words to that effect.

        15.     Essentially, Intrepid changed the business model I was hired to execute and the

metrics by which I was to be compensated. Originally I was hired with the understanding that my

role was to assist the coverage team with technical insights and support the current client base.

But beginning in 2020, Mr. Winchenbaugh said that my bonus would be paid solely based upon

the A&D-specific revenues created. In other words, the A&D team was now burdened with

sourcing its own clients/deals and effectively having its own Profit/Loss Statement because it

ultimately had to pay for itself. Given the historic lows in A&D activity in our industry, I would

have never agreed to such an arrangement and therefore voiced my objection.

        16.     The unexpected and substantial decrease in compensation at the end of 2019

materially impacted my family’s finances at a time when my family was still in the process of

repairing our home due to significant damage as a result of Hurricane Harvey. We had also

recently lost a vehicle during the floods of Tropical Storm Imelda in September 2019 and had to

                                                4
     Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 6 of 8




procure a new one. Those unforeseen but necessary expenses depleted my family’s savings.

Continued cash flow is therefore of paramount importance to my family given our lack of savings.

                                 My Resignation from Intrepid

       17.     On or about September 2, 2020, I contacted Mr. Winchenbaugh to provide my

notice of resignation. I also provided Intrepid with written notice of my resignation. A copy of

that resignation is attached as Exhibit C to Mr. Winchenbaugh’s Declaration.

       18.     During that conversation with Mr. Winchenbaugh, I advised him that one of the

primary reasons I was leaving was due to the low bonus that I had received in 2019, but that it was

not the only reason. I also told him that based on the fact that my compensation would be tied

strictly to A&D revenue and the end of the historical low in the energy A&D market was nowhere

in sight, I was concerned about my 2020 bonus and therefore my family’s financial future. Mr.

Winchenbaugh asked about my future employment plans. I told him that I intended to continue

my career as an investment banker but had not finalized a deal with an investment bank as I wanted

to have a timeline discussion with Intrepid so I could be mindful of Intrepid’s transition needs

before committing to any start date with a new employer.

       19.     Shortly thereafter, I attempted to discuss my exit from Intrepid with Mr.

Winchenbaugh on multiple occasions. He refused each and every time. Mr. Winchenbaugh

indicated that I should continue to think about my decision and give Intrepid an opportunity to

provide a proposal with regard to my bonus for 2020.

       20.     On September 21, 2020, I had a videoconference with Mr. McGee and Mr.

Winchenbaugh. I stated that I still intended to resign. Nonetheless, they refused to discuss

anything with regard to my departure stating that Intrepid would do this on its own timeline.




                                                5
      Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 7 of 8




        21.       Because Intrepid had repeatedly refused to discuss the timing of my departure with

me, I retained counsel in the hopes that Intrepid would engage in a dialogue. Intrepid, however,

refused to do so.

        22.       I did not tell Messrs. McGee and Winchenbaugh the name of my future employer

at that September 21 videoconference because Citi had asked that I keep the information

confidential. As an A&D professional, I take confidentiality seriously and I wanted to respect

Citi’s request.

        23.       At no time have I breached the restrictive covenants set forth in the Agreement nor

do I intend to do so. I intend to abide by my obligations just as I have done with regard to the

restrictive covenants from my prior employers.

        24.       On or about November 13, 2020, more than one news service reported that Citi had

hired me and Mr. Willis. Contrary to the assertions in Mr. Winchenbaugh’s Declaration, I did not

solicit Robert Willis to join Citi. I have not and will not solicit any Intrepid employees to join Citi.

        25.       I have not and will not solicit any of Intrepid’s clients to join Citi.

        26.       I have not and will not disclose any confidential information or trade secrets to Citi.

        27.       Several other Intrepid employees have left within the past year to work for

competitors under Intrepid’s definition of “Restricted Field.” Upon information and belief, these

other employees’ agreements contained the same restrictive covenants that my Agreement

contains.     At no time did Intrepid attempt to enforce these provisions against these other

individuals, which is consistent with what Mr. Winchenbaugh told me prior to joining Intrepid.

        28.       I have complied with Intrepid’s three-month notice period. During this time I have

continued to service Intrepid’s clients and transition all pending matters to the appropriate Intrepid

employees.



                                                     6
      Case 1:20-cv-09779-LTS-KHP Document 12-1 Filed 11/22/20 Page 8 of 8




        29.     If I am enjoined from beginning employment with Citi on or about December 3,

2020, after my three-month notice period with Intrepid expires, it will cause significant harm to

my family and its financial future.

        Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the foregoing

is true and correct.

                                                    Executed on November 22, 2020.

                                                    ______________________________
                                                    Antonio C. Fernandez




                                                7
